BaRNEs, J.
The only evidence we have as to how the deceased was injured is his own statement that he was going to sit down and he fell over and that was the last he knew. If *622this statement he accepted as the fact, it is difficult to see how the height or the condition of the railing could he said to be a proximate cause of the injury. The railing was found in practically the same condition after the accident that it was in before. But if the alleged defects in the railing were a proximate cause of such injury the city would not he liable, because it was only bound to make the railing reasonably safe and sufficient to protect those using the viaduct for the purpose of traveling over the same. Kelley v. Fond du Lac, 31 Wis. 179; Goeltz v. Ashland, 75 Wis. 642, 44 N. W. 770; Hawes v. Fox Lake, 33 Wis. 438; Reed v. Madison, 83 Wis. 171, 53 N. W. 547. Municipalities are not bound to build railings of any particular height to accommodate persons who desire to sit on them. Neither are they obliged to provide railings that may not sag a little when persons weighing over 200 pounds sit on them.
If the statement of the deceased be disregarded, the matter of causal connection between the injury and the defective railing rests entirely in the realm of speculation and conjecture. This connection might be shown by circumstantial evidence, but we are unable to find any facts or circumstances testified to from which an inference could be drawn that the result was due to the negligence complained of. The ruling of the circuit judge was correct.
By the Court. — Judgment affirmed.